Citation Nr: 0638309	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether the rating decision by the RO in April 1998, 
denying the application to reopen the claims of service 
connection for tinnitus and for traumatic joint disease of 
L-5 was clearly and unmistakably erroneous.

2. Entitlement to service connection for peripheral 
neuropathy secondary to a service-connected low back 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1959 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2003 and in May 
2003 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of the hearing is in the record. 


FINDINGS OF FACT

1. The record does not establish that the correct facts, as 
they were known at the time, were not before the RO in April 
1998, or that the RO incorrectly applied the statutory or 
regulatory provisions in denying the application to reopen 
the claims of service connection of tinnitus and for 
traumatic joint disease of L-5.  

2. Peripheral neuropathy is not currently shown. 


CONCLUSIONS OF LAW

1. The rating decision by the RO in April 1998, denying the 
application to reopen the claims of service connection for 
tinnitus and for traumatic joint disease of L-5, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2006). 

2. Peripheral neuropathy was not incurred or aggravated by 
service, and peripheral is not proximately due to or the 
result of the service-connected low back disability.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

The VCAA does not apply to a claim of clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

Duty to Notify

On the claim of service connection for peripheral neuropathy, 
under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letter, 
dated in September 2003.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim of service connection for peripheral neuropathy 
secondary to service-connected low back disability, namely, 
evidence of a connection between peripheral neuropathy and 
the service-connected low back disability, that is, the 
peripheral neuropathy was made worse.   The veteran was also 
notified of the type of evidence needed to substantiate 
direct service connection, that is, evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim for service connection, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (notice of the 
elements of a service connection claim, except for the degree 
of disability).   

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claim, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated 


following the notice as evidenced by the supplemental 
statement of the case in January 2004 and the statement of 
the case in May 2006.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No.05-7157 (Fed. Cir. 
Apr. 5, 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded VA examinations in April 2003 and October 2003.  The 
RO has obtained all identified evidence.  As the veteran has 
not identified any additional evidence pertinent to the 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Clear and Unmistakable Error 

Allegation of Clear and Unmistakable Error

The veteran alleges clear and unmistakable error in the 
rating decision in April 1998 because the RO failed to reopen 
the claims of service connection when he had submitted new 
and material evidence, namely, a witness statement and 
reports of VA examinations.  It is also argued the provisions 
of 38 U.S.C.A. §§ 1154(b) were not complied with. 

Legal Standard 

A decision by the RO that is not appealed is final and 
binding in the absence of a showing of clear and unmistakable 
error. 38 C.F.R. § 3.105(a).

To establish a claim of clear and unmistakable error, the 
United States Court of Appeals for Veterans Claims has 
identified a three-pronged test to determine whether clear 
and unmistakable error s present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and, (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

Procedural History and A Summary of the Facts of Record 

Service personnel records show that the veteran was awarded 
among others three Purple Heart Medals, the Bronze Star for 
Valor, the Combat Action Ribbon, and the Navy Commendation 
Medal. 

The available service medical records contained no complaint 
or finding of tinnitus or low back abnormality.  

After service, the veteran filed his original application for 
VA disability compensation in May 1985, claiming service 
connection for a low back disability. On initial VA 
examination in July 1985, the veteran complained of 
occasional low back pain following a vehicle accident in 
1981.  The evaluation of the spine was normal.  An X-ray 
revealed minimal degenerative changes at the L-5.  The 
diagnosis was traumatic joint disease at L-5.  

In a rating decision in September 1985, the RO denied service 
connection for a low back disability on grounds that 
traumatic joint disease was not shown in service.  After the 
veteran was notified of the adverse determination, he did not 
appeal the denial of service connection for a low back 
disability. 

In April 1986, the veteran filed a claim of service 
connection for tinnitus.  The evidence consisted of a service 
report of a friendly fire incident in which the veteran 
suffered a fragment wound involving the left ear. 

On VA examination in March 1987, the friendly fire incident 
was referred to by history.  Tinnitus was diagnosed. 

In a rating decision in May 1987, the RO denied service 
connection for tinnitus on grounds that tinnitus was not 
shown in service.  After the veteran was notified of the 
adverse determination, he did not appeal the denial of 
service connection for tinnitus. 

In May 1997, the veteran applied to reopen the claims of 
service connection for tinnitus and for a low back pain. 

The additional evidence consisted of a statement from a 
former Navy corpsman, who had treated the veteran after the 
friendly fire incident.  He related that he had found the 
veteran lying on his back and bleeding from the ears.  He 
stated that while he did not ask the veteran if he had a back 
injury, he knew the veteran had to have an injury because he 
was in constant pain. 

On VA audiology and ear examinations in July 1997, the 
veteran complained of tinnitus due to the shrapnel wound 
involving the left ear.  There was no diagnosis of tinnitus. 

On VA examination in September 1997, the veteran stated that 
he injured his back in the friendly fire incident, when an 
artillery shell exploded near him and he was thrown in the 
air and landed on his right side.  X-rays revealed minimal 
hypertrophic changes of the lumbar spine.  The diagnosis was 
traumatic arthritis of the back.  The examiner expressed the 
opinion that the veteran's pain very well could have come 
from the concussion he suffered in Vietnam or the back pain 
could have also come from somewhere else if his back pain was 
not recorded in the claims file and that there was no way to 
tell the difference. 

In the rating decision in April 1998, the RO denied the 
application to reopen the claim of service connection for 
tinnitus because the evidence was not new and material, 
citing to the statement of the former Navy corpsman and the 
reports of VA examinations in July 1997. 

The RO also denied the application to reopen the claim of 
service connection for traumatic joint disease of the lumbar 
spine because the evidence was not new and material, citing 
the statement of the former Navy corpsman and the report of 
VA examination in September 1997.  

After the veteran was notified of the adverse determinations, 
he did not perfect an appeal of the April 1998 rating 
decision, and by operation of law the rating decision became 
final. 

Analysis 

To establish a claim of clear and unmistakable error, the 
threshold test is whether the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The second test is that the error must 
be "undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  And the third test is that determination of clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  

The veteran does not allege that the correct facts were not 
before the RO as the record shows that the statement of the 
former Navy corpsman and the reports of VA examinations in 
1997 were specifically referred to and considered by the RO 
in its rating decision in April 1998.  So there is no error 
that the correct facts were not before the RO on the 
applications to reopen the claims of service connection of 
tinnitus or traumatic joint disease of the lumbar spine. 

The veteran essentially argues that the statutory or 
regulatory provisions, pertaining to new and material 
evidence, were incorrectly applied.  

In April 1998, the regulatory definition of new and material 
evidence was evidence not previously submitted to agency 
decision makers which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, was to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Tinnitus 

The next question is the whether the statement of the former 
Navy corpsman or the reports of VA examinations constituted 
new and material evidence.   

As for the statement of the former Navy corpsman and the 
reports of VA examinations in July 1997, the statement and 
the reports were not new and material as to the issue of 
service connection for tinnitus as the history of the 
friendly fire incident and complaints of tinnitus were 
previously of record and considered by the RO in the rating 
decision in May 1987. 

For these reasons, clear and unmistakable error of either 
fact or law is not established in the rating decision in 
April 1998, denying the veteran's application to reopen the 
claim of service connection for tinnitus. 

Traumatic Joint Disease 

As for the statement of the former Navy corpsman, the 
statement although new because it associated the veteran's 
back problem to the friendly fire incident, it was not 
material because it was cumulative of other evidence, that 
is, of a traumatic injury during service, which was first 
attributed to a vehicle accident and it was not 


so significant that it had to be considered in order to 
fairly decide the merits of the claim in the absence of 
evidence of continuity of symptomatology or a evidence of a 
medical nexus, which was not previously shown. 

As for the report of VA examination in September 1997 in 
which the examiner expressed the opinion that the veteran's 
pain very well could have come from the concussion he 
suffered in Vietnam or the back pain could have also come 
from somewhere else if his back pain was not recorded, but 
there was no way to tell the difference, again while new, the 
opinion was not material because a medical opinion expressed 
in the term of "could", the equivalent of "may", also implies 
that it "could not be" and it is to speculative to establish 
a nexus between the current back disability and service.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  

To the extent that the veteran asserts that the RO failed to 
properly consider the medical evidence before it at the time 
of the April 1998 rating decision, this assertion goes to the 
weighing of the evidence, and a disagreement as to how the 
facts were weighed or evaluated does not amount to clear and 
unmistakable error in the rating decision.  Russell v. 
Principi, 3 Vet. App. 310 (1992). 

For these reasons, clear and unmistakable error of either 
fact or law is not established in the rating decision in 
April 1998, denying the veteran's application to reopen the 
claim of service connection for traumatic joint disease of L-
5. 

As for the application of 38 U.S.C.A. § 1154(b), since the RO 
did not reopen the claims of service connection, the RO did 
not reach the merits of the claims to include the application 
of 38 U.S.C.A. § 1154(b). 



II. Peripheral Neuropathy  

The service medical records contain no complaint, finding, or 
history of peripheral neuropathy.  

After service, on initial VA examination in July 1985, the 
veteran complained of occasional low back pain following a 
vehicle accident in 1981.  The evaluation of the spine was 
normal.  The diagnosis was traumatic joint disease at L-5.  

In a statement in June 1997, a former Navy corpsman, who had 
treated the veteran after the friendly fire incident, stated 
that he had found the veteran lying on his back and bleeding 
from the ears.  He stated that while he did not ask the 
veteran if he had a back injury, he knew the veteran had to 
have an injury because he was in constant pain. 

On VA examination in September 1997, the veteran stated that 
he injured his back in a friendly fire incident, when an 
artillery shell exploded near him and he was thrown in the 
air and landed on his right side.  He complained of pain in 
the right side that would radiate to his hip and leg.  He 
also reported numbness in the right leg.  No neurological 
deficit was noted at the examination.  X-rays of the spine 
revealed minimal hypertrophic changes of the lumbar spine.  
The diagnoses included peripheral neuropathy of the right 
lower extremity.  The examiner expressed the opinion that 
peripheral neuropathy could have come from the concussion he 
suffered in Vietnam or could have also come from somewhere 
else, but there was no way to tell the difference.

On VA examination in April 2003, electrodiagnostic testing 
was normal with no evidence of peripheral neuropathy.  No 
neurological defects were noted.  X-rays of the lumbar spine 
showed minimal degenerative changes.  The veteran was 
diagnosed with mechanical low back pain, but sciatica was not 
found.  A subsequent VA examination in October 2003 revealed 
similar findings and no evidence of neuropathy. 

In a rating decision in May 2003, the RO granted service 
connection for mechanical low back pain. 

Principles of Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  The nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  Savage v. Goober, 10 Vet. App. 488, 495 
(1997).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  When aggravation 
of a non-service connected disability is proximately due to 
or the result of a service-connected disease or injury, it 
too shall be service connected. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

Under 38 U.S.C.A. § 1154(b), for a veteran who engaged in 
combat with the enemy, the Secretary will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  The presumption only relates 
to the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.  See Wade v. West, 11 Vet.App. 302, 
306-7 (1998). 

Analysis 

The initial question in this case is whether there is 
competent evidence of record that establishes a current 
medical diagnosis of peripheral neuropathy.  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The service medical records do not show a diagnosis of 
peripheral neuropathy. 

After service, the veteran was diagnosed with peripheral 
neuropathy on VA examination in October 1997, but no 
neurological deficit was noted.  

On subsequent VA examinations in April and October 2003, no 
evidence of peripheral neuropathy was found. 

Where there is a difference of medical opinion, the probative 
value of the evidence is determined by the Board.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the 
Board to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reasons and bases). 

As for the diagnosis of peripheral neuropathy in 1997, the 
diagnosis was based on the history and symptomatology 
provided by the veteran as the examiner did not find any 
neurological deficit or to cite any clinical finding of 
record or other evidence to support the diagnosis.  For this 
reason, the Board rejects the opinion as 
favorable evidence of a current disability.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence). 

By contrast, on VA examinations in April and October 2003, there 
were no abnormal neurological findings and no evidence of 
neuropathy by diagnostic testing, which supported the examiners 
conclusion that neuropathy was not found.  Accordingly, the Board 
finds that the medical evidence of record does not include a 
current medical diagnosis of peripheral neuropathy. 

Without competent evidence of a current diagnosis of 
peripheral neuropathy, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no medical competent evidence of a current 
peripheral neuropathy, there is no factual basis to consider 
peripheral neuropathy secondary to the service-connected low 
back disability. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the- doubt standard of proof, 38 U.S.C.A. § 
5107(b), does not apply.


ORDER

The claim of clear and unmistakable error in the rating 
decision in April 1998, denying the application to reopen the 
claims of service connection for tinnitus and for traumatic 
joint disease of L-5, is denied.

Service connection for peripheral neuropathy secondary to 
service-connected low back disability is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


